980 F.2d 743
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Martin WEXLER, Claimant-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 92-7053.
United States Court of Appeals, Federal Circuit.
Oct. 13, 1992.

Before PAULINE NEWMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and LOURIE, Circuit Judge.
PER CURIAM.

DECISION

1
Martin Wexler seeks review of the decision of the United States Court of Veterans Appeals, summarily affirming the Board of Veterans Appeals' denial of his claim for service connected benefits.1  We dismiss for lack of jurisdiction.

DISCUSSION

2
On December 21, 1990, the Board of Veterans Appeals denied service connection for discogenic disease, arthritis of the spine, and compression deformities of the spine.   The Board held that the new evidence submitted by Mr. Wexler did not establish a new factual basis for service connection and that the Board's 1975 decision denying service connection was final.   Mr. Wexler appealed to the Court of Veterans Appeals, seeking review of the denial of service connection for discogenic disease and compression deformities of the spine.   The Court of Veterans Appeals affirmed the Board's decision.


3
In his informal brief to this court, Mr. Wexler states that the evidence establishes that his compressed disks and spinal injury resulted from an airplane crash in World War II, and that reasonable doubts were not resolved in his favor.   Mr. Wexler states that his original trial before the Board of Veterans Appeals was a "fiasco" and that doctors on the panel did not question him.   Thus Mr. Wexler challenges the factual determinations made in his case, and the application of law or regulation to his claim.   The Federal Circuit has no jurisdiction to review these issues.   Pursuant to 38 U.S.C.A. § 7292(c) this court is authorized to review challenges to the validity of a statute or a regulation, or the interpretation of a constitutional or statutory provision or a regulation.   We may not review factual determinations.  38 U.S.C.A. § 7292(d)(2).   See, e.g., Johnson v. Derwinski, 949 F.2d 394, 395 (Fed.Cir.1991) (dismissal is required when an appellant from the Court of Veterans Appeals challenges only factual determinations).


4
Mr. Wexler raises no issue within the jurisdiction of this court under 38 U.S.C.A. §§ 7292(c), (d)(1)-(2).   Accordingly, the appeal must be dismissed.   See also Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).



1
 Wexler v. Derwinski, No. 91-24 (Ct.Vet.App. April 20, 1992)